Exhibit 10.1

 
AMENDMENT NO. 4
TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
This AMENDMENT NO. 4 dated as of August 28, 2014 (this "Amendment") is made by
and among SYSTEMAX INC., a corporation organized under the laws of the State of
Delaware ("SYX"), each Borrower listed on the signature pages below (together
with SYX, each a "Borrower" and collectively, the "Borrowers"), each Guarantor
listed on the signature pages below (the "Guarantors" and together with the
Borrowers, the "Loan Parties"), the lenders party hereto, and JPMORGAN CHASE
BANK, N.A., as US Administrative Agent ("Administrative Agent").
WITNESSETH:
WHEREAS, Borrowers, Lenders and Administrative Agent are parties to that certain
Second Amended and Restated Credit Agreement dated as of October 27, 2010 (as
amended, restated, supplemented or otherwise modified from time to time, the
"Credit Agreement").  All capitalized terms not otherwise defined herein shall
have the meanings given to them in the Credit Agreement;
WHEREAS, Borrowers have requested that Administrative Agent and Lenders make
certain amendments to the Credit Agreement, and Administrative Agent and Lenders
are willing to do so on the terms and conditions hereafter set forth;
NOW, THEREFORE, in consideration of the promises, the covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties do hereby agree that all
capitalized terms used herein shall have the meanings ascribed thereto in the
Credit Agreement and do hereby further agree as follows:
AGREEMENT
1.            Amendment to Credit Agreement.  Subject to satisfaction of the
conditions precedent set forth in Section 3 below, the Credit Agreement is
hereby amended as follows:
 
(a)            Section 6.04 of the Credit Agreement is hereby amended by
deleting the text "$130,000,000" contained in subclause (B) of the proviso to
each of clauses (c), (d) and (e), and in each case, inserting the text
"$160,000,000" in lieu thereof.
 
2.            Representations and Warranties.  To induce Administrative Agent
and Lenders to enter into this Amendment, each Loan Party hereto hereby
warrants, represents and covenants to Administrative Agent and Lenders that: (a)
each representation and warranty of the Loan Parties set forth in the Credit
Agreement and the other Loan Documents is hereby restated and reaffirmed as true
and correct on and as of the date hereof after giving effect to this Amendment
except for those representations and warranties which relate to a specific date,
which are true and correct as of such date, and no Default or Event of Default
has occurred and is continuing under the Credit Agreement and the other Loan
Documents after giving effect to this Amendment and (b) each Loan Party has the
power and is duly authorized to enter into, deliver and perform this Amendment,
and this Amendment is the legal, valid and binding obligation of each Loan Party
enforceable against it in accordance with its terms.
 
3.            Conditions Precedent to Effectiveness of this Amendment.  This
Amendment shall become effective on the date upon which the Administrative Agent
has received a copy of this Amendment duly executed and delivered by each Loan
Party and Required Lenders (which may be sent by electronic transmission for
purposes of meeting this condition), in form and substance satisfactory to the
Administrative Agent and its counsel, with four (4) original counterparts to be
promptly provided to Administrative Agent.
 
4.            Continuing Effect of Credit Agreement.  The execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of Administrative Agent and Lenders, nor constitute a waiver of
any provision of the Credit Agreement, or any other documents, instruments or
agreements executed and/or delivered under or in connection therewith.  Except
as expressly amended and modified hereby, the provisions of the Credit
Agreement, the Loan Documents and the Liens granted thereunder, are and shall
remain in full force and effect.
 
5.            Counterparts; Telecopied Signatures.  This Amendment may be
executed in multiple counterparts, each of which shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement.  Any signature delivered by a party to this Amendment by facsimile or
electronic transmission of a PDF or similar file shall be deemed to be an
original signature hereto.
 
6.            Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE WITHOUT REGARD TO THE PRINCIPLES
THEREOF REGARDING CONFLICTS OF LAWS.
 
[THE REMAINDER OF THIS PAGE IS LEFT INTENTIONALLY BLANK]


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year specified at the beginning hereof.
Borrowers


SYSTEMAX INC.




By: /s/ Lawrence P. Reinhold
Name:  Lawrence P. Reinhold
Title:  Chief Financial Officer




INFOTEL DISTRIBUTORS INC.
GLOBAL COMPUTER SUPPLIES INC.
GLOBAL EQUIPMENT COMPANY INC.
TIGERDIRECT, INC.
NEXEL INDUSTRIES, INC.
ONREBATE.COM INC.
PAPIER CATALOGUES, INC.
TEK SERV INC.
GLOBAL GOV/ED SOLUTIONS INC.
GLOBAL GOVERNMENT & EDUCATION INC.
SYX DISTRIBUTION INC.
SYX SERVICES INC.
STREAK PRODUCTS INC.
NEW SAH CORP.
MISCO AMERICA INC.
TIGERDIRECT RETAIL SERVICES INC.
WORLDWIDE REBATES, INC.
CIRCUITCITY.COM INC.
SOFTWARE LICENSING CENTER INC.
TARGET ADVERTISING INC.
GLOBAL INDUSTRIAL DISTRIBUTION INC.




By: /s/ Thomas Axmacher
Name:  Thomas Axmacher
Title:  Vice President





--------------------------------------------------------------------------------

 


Guarantors


GLOBAL INDUSTRIAL HOLDINGS LLC
SYX NORTH AMERICAN TECH HOLDINGS LLC
REBATE HOLDINGS LLC
SYX S.A. HOLDINGS INC.
SYX S.A. HOLDINGS II INC.
GLOBAL INDUSTRIAL MARKETPLACE INC.
SYSTEMAX GLOBAL SOLUTIONS INC.
GLOBAL INDUSTRIAL MEXICO HOLDINGS INC.
GLOBAL INDUSTRIAL MEXICO HOLDINGS II INC.
GLOBAL INDUSTRIAL SERVICES INC.




By: /s/ Thomas Axmacher
Name:  Thomas Axmacher
Title:  Vice President







--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, N.A., as US Administrative Agent and as a Lender




By: /s/ Donna M. DiForio
Name:  Donna M. DiForio
Title:  Authorized Officer









--------------------------------------------------------------------------------

 


HSBC BANK USA, N.A., as a Lender




By: /s/ Thomas K. Kainamura
Name:  Thomas K. Kainamura
Title:  Vice President




WELLS FARGO CAPITAL FINANCE, LLC, as a Lender




By: /s/ Nathan McIntosh
Name:  Nathan
McIntosh                                                                      
Title:  Duly Authorized Signer




 